Citation Nr: 1547861	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a skin condition, also claimed due to Agent Orange exposure.

2. Entitlement to an initial rating in excess of 10 percent for neuropathy, left upper extremity.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Additionally, in February 2011 the Veteran's representative contended that the Veteran lost his job for reasons stemming from his service-connected disabilities. In December 2013, the Veteran explicitly raised a TDIU claim. The Veteran also represented during a December 2013 conference with the RO that his service-connected left nerve neuropathy caused him to lose his job and forced him into early retirement. Accordingly, the Board finds that a TDIU claim is reasonably raised by the record and is before the Board as part and parcel of the Veteran's claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). While the Board recognizes the July 2014 rating decision denying the Veteran's TDIU claim, because the issue is part and parcel of the neuropathy initial rating claim, it remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Veteran requested to testify before a Veterans Law Judge at a Travel Board hearing via VA Form 9.  In June 2014, the Board received an additional VA Form 9 from the Veteran. However, this form is heavily edited by the Veteran, such that is it unclear whether he intended to rescind his request for a hearing at that time. Further, the date that the Veteran signed this form is illegible, such that it cannot be known when the Veteran intended to submit this statement. 

In August 2014 and November 2014, VA notified the Veteran that his case was queued to be scheduled for a Travel Board hearing. In these notifications, the Veteran was instructed to contact VA if he no longer desired such a hearing. The Veteran did not respond.

Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing. Therefore, remand is required in this case to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of his claims. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

 Accordingly, the case is REMANDED for the following action:
	
Schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2015).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




